DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims 
This final office action is responsive to Applicant’s submission filed 11/23/2020. Currently, claims 1-4, 6, 8-16 and 18-22 are pending. Claims 21 and 22 are newly added. Claims 2-4, 6, 8-16 and 18-20 have been amended. Claims 5, 7 and 17 have been cancelled. Claims 2-4, 6, 8-16 and 18-22 are examined for the purpose of this prosecution. Claim 1 has been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-4, 6, 8, 11, 15, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0267448 (James et al. – hereinafter James), and further in view of U.S. Patent Appl. Pub. No 2013/0159173 (Sivaraman et al. – hereinafter Sivaraman). 

Referring to claim 2, James discloses a server for managing transaction data, comprising: 
a storage device that stores a plurality of order reception data records, each order reception data record corresponding to one or more items purchased in a single transaction; [See paragraphs 0040, 0044, 0047, 0051-0055]
a communication interface; and [See paragraphs 0051-0055; Figs. 1 & 2]
a processor configured to: [See paragraphs 0051-0055; Figs, 1 & 2]
in response to a first request from a first user, generate a first setting screen through which one or more first items purchased in a first transaction can be designated to be paid for by the first user, [See paragraphs 0063-0067, 0073-0077, 0083-0087, 0098; Figs. 7-20]
in response to the designation of the first items via the first setting screen, update an order reception data record corresponding to the first transaction such that the first items are designated to be paid for by the first user, and update the first setting screen 
in response to a second request from a second user, generate a second screen through which one or more second items purchased in the first transaction that have not been designated can be designated to be paid for by the second user, [See paragraphs 0063-0067, 0073-0077, 0083-0087, 0098; Figs, 7-20]
in response to the designation of the second items via the second setting screen, update the order reception data record such that the second items are designated to be paid for by the second user, and update the second setting screen to indicate a second amount to be paid by the second user, and [See paragraphs 0063-0067, 0073-0077, 0083-0087, 0098; Figs. 7-20]
control the communication interface to transmit, to a receipt server, the updated order reception data record. [See paragraphs 0063-0067, 0073-0077, 0083-0087, 0098; Figs. 7-20]
James does not explicitly disclose the limitation: wherein when the first amount is edited to an amount that is greater than a total cost of the first items, the second amount indicated by the second setting screen is an amount equal to a total cost of the items purchased in the first transaction minus the edited first amount. 
Sivaraman teaches a method with the limitation: wherein when the first amount is edited to an amount that is greater than a total cost of the first items, the second amount indicated by the second setting screen is an amount equal to a total cost of the items purchased in the first transaction minus the edited first amount. [See paragraphs 0045, 0048-0051]

 
Referring to claim 3, the combination of James and Sivaraman discloses the server according to claim 2, wherein the processor is further configured to: 
generate and store in the storage device payer data records corresponding to the first and second users that indicate the first and second items purchased in the first transaction, and [See James paragraphs 0041, 0053, 0065-0067, 0080]
control the communication interface to transmit, to the receipt server, the generated payer data records. [See James paragraphs 0041, 0053, 0065-0067, 0080]

Referring to claim 4, the combination of James and Sivaraman discloses the server according to claim 2, wherein each of the first and second setting screens includes a list of the items purchased in the first transaction. [See James paragraphs 0041, 0053, 0065-0067, 0080; Figs. 7-20]

Referring to claim 6, the combination of James and Sivaraman discloses the server according to claim 4, wherein the list in each of the first and second setting screens indicates which of the items purchased in the first transaction have been 

Referring to claim 8, the combination of James and Sivaraman discloses the server according to claim 2, wherein the processor is further configured to: 
generate a log-in screen that accepts log-in input from the first user, and [See Sivaraman paragraph 0035]
determine whether the first user is a registered user based on whether proper log-in input is made through the log-in screen. [See Sivaraman paragraph 0035]

Referring to claim 21, the combination of James and Sivaraman discloses the server according to claim 2, wherein the first and second setting screens are displayed by first and second terminals used by the first and second users, respectively. [See Sivaraman paragraphs 0045, 0048-0051, 0055-0061]

Referring to claims 11, 15, 16, 18, 19 and 22, they recite similar limitations as set forth in claims 2, 3, 4, 6, 8 and 21, and therefore are rejected based on the same rationale. 

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Sivaraman, as applied to claim 8 above, and further in view of U.S. Patent Appl. Pub. No. 2014/0156517 (Argue et al. – hereinafter Argue). 

claim 9, the combination of James and Sivaraman discloses the server according to claim 8 above. The combination does not explicitly disclose the limitation: wherein, if the first user is determined to be a registered user, the processor uses an existing payer identification corresponding to the first user to update the order reception data record. 
Argue teaches a server with the limitation: wherein, if the first user is determined to be a registered user, the processor uses an existing payer identification corresponding to the first user to update the order reception data record. [See Argue paragraphs 0045, 0046, 0055]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of James and Sivaraman to have incorporated a user verification feature as in Argue with the motivation of verifying a user associated with a user account. [See Argue paragraphs 0045, 0046; Sivaraman paragraph 0035]

Referring to claim 10, the combination of James, Sivaraman and Argue discloses the server according to claim 9, wherein, if the first user is determined to not be the registered user, the processor assigns an arbitrary payer identification for the first user to update the order reception data record. [See Argue paragraphs 0046-0048, 0055] 

Referring to claim 12, the combination of James, Sivaraman and Argue discloses the method according to claim 11 above, further comprising: generating access information required for transmitting the first request. [See Argue paragraphs 0043, 0045, 0058]

Referring to claim 13, the combination of James, Sivaraman and Argue discloses the method according to claim 12, further comprising: printing a slip that indicates the access information indicating a URL. [See Argue paragraphs 0043, 0045, 0058]

Referring to claim 14, the combination of James, Sivaraman and Argue discloses the method according to claim 12, further comprising: displaying the access information indicating a URL on a display device. [See Argue paragraphs 0043, 0045, 0058]

Referring to claim 20, it recites similar limitations as set forth in claims 9 and 10, and therefore is rejected based on the same rationale. 

Response to Arguments
Claims 2-20
Applicant’s arguments with respect to claims 2-20 being rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Appl. Pub. No. 2014/0156517 (Argue), and further in view of U.S. Patent Appl. Pub. No. 2016/0267448 (James) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claims 21 and 22 
Applicant’s argument with respect to newly added claims 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687